Defendants appeal from a judgment of the Court of Special Sessions of the City of New York, Borough of Queens [County of Queens], convicting them of a violation of section 188 of the Agriculture and Markets Law and fining the corporate defendant $500, and fining the individual defendant $500 or, in default thereof, directing that he be committed to the City prison for 100 days and, in addition, sentencing him to the Workhouse for a term of 60 days, the execution of the latter sentence being suspended during such defendant’s good behavior. Judgment modified on the law by decreasing the fine imposed on each defendant to $200; and, in addition, as to the individual defendant, by striking out the provision sentencing him to serve 60 days in the Workhouse. As thus modified, the judgment is unanimously affirmed. The guilt of both defendants was clearly established. While the maximum fine which may be imposed for a violation of section 2411 of the Penal Law is $500 (Penal Law, § 1937), the defendants were not charged with violating that statute but with violating section 188 of the Agriculture and Markets Law. The maximum fine which may be imposed for a violation of that statute is $200. (Agriculture and Markets Law, § 41.) Present— Close, P. J., Hagarty, Carswell, Johnston and Lewis, JJ.